                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

CARRIE DAWN RODRIGUEZ,                             )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      Case No. CIV-17-55-STE
                                                   )
COMMISSIONER OF THE SOCIAL                         )
SECURITY ADMINISTRATION,                           )
                                                   )
       Defendant.                                  )

                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Attorney Fees Under 42

U.S.C. § 406(b), seeking an award in the amount of $4,967,581 which is less than the

amount counsel could request. (ECF No. 29). The Commissioner has not responded.

I.     PROCEDURAL BACKGROUND

       Plaintiff Carrie Rodriguez retained Troutman and Troutman, PC., to appeal the

SSA denial of her application for disability insurance benefits. (ECF No. 29-1). The contract

between Ms. Rodriguez and Troutman and Troutman, PC., provided for payment of an

attorney fee contingent upon Ms. Rodriguez prevailing before the federal court and

ultimately being awarded benefits by the SSA. Under the contract, Ms. Rodriguez agreed

to an attorney fee in the amount of twenty-five percent (25%) of any past-due benefits

awarded. See id.



1
   According to the terms of the fee contract, counsel is legally entitled to request a fee for
$6,200.38 which is 25% of $24,801.50 in back disability benefits.
       Plaintiff prevailed in federal court. In an Order and Judgment dated October 10,

2017, the Court reversed the decision of the SSA and remanded the case for further

administrative findings. (ECF Nos. 23 & 24). On remand, Plaintiff was awarded past-due

benefits of $24,801.50 from which the SSA withheld $6,200.38, representing twenty-five

percent (25%) of the total past due benefit. (ECF No. 29-2:2). Pursuant to 42 U.S.C. §

406(b), and citing the contractual agreement between the parties and Gisbrecht v.

Barnhart, Plaintiff requests a fee award in the amount of $4,967.58. (ECF No. 29).

II.    FEES FOR REPRESENTATION

       Congress has prescribed specific limitations on the amount of fees which may be

awarded for representation of Social Security claims. See 42 U.S.C. § 406. Section 406

“deals with the administrative and judicial review stages discretely: § 406(a) governs fees

for representation in administrative proceedings; § 406(b) controls fees for representation

in court.” Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002). Subsection 406(b) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment. . .

42 U.S.C. § 406(b)(1)(A). Any such payment must be made “out of, and not in addition

to,” the past-due benefits owed to the claimant. Id. This subsection “does not displace

contingent-fee agreements as the primary means by which fees are set for successfully

representing Social Security benefits claimants in court” so long as the agreed-upon

amount stays within the statute’s “25 percent boundary.” Gisbrecht v. Barnhart, 535 U.S.




                                          2
at 789. For a fee request that lies within this boundary, “the attorney for the successful

claimant” still “must show that the fee sought is reasonable for the services rendered.”

Id. If attorney fees are also awarded under EAJA, Plaintiff’s counsel is to refund the

smaller amount to Plaintiff. Weakley v. Bowen, 803 F.2d 575 (10th Cir. 1986).

III.   AWARD OF §406(b) FEES

       Troutman and Troutman, PC. has requested § 406(b) fees in the amount of

$4,967.58, and has attached a detailed billing summary reflecting a total of 25.8 hours

(3.7 paralegal/intern hours and 22.1 attorney hours). However, the amount requested

does not exceed twenty-five percent (25%) of the total awarded past-due benefits, which

would equal $6,200.38 and is, therefore, in line with both the contractual agreement and

§ 406(b). The Court has reviewed the file and finds this amount to be reasonable.

IV.    PLAINTIFF’S AWARD OF ATTORNEY FEES UNDER THE EQUAL ACCESS TO
       JUSTICE ACT (EAJA)

       On March 7, 2018 Plaintiff was awarded EAJA attorney fees in the amount of

$4,767.20 as the prevailing party. See ECF No. 25. Plaintiff’s attorney therefore must

refund the lesser of the two fees to Plaintiff. See Weakley v. Bowen, 803 F.3d 575, 580

(10th Cir. 1986).

                                        ORDER

       The Court GRANTS Plaintiff’s Motion for Attorney Fees Under 42 U.S.C. § 406(b),

(ECF No. 29). Plaintiff’s attorney, Troutman and Troutman, is awarded attorney’s fees

in the amount of $4,967.58, to be paid out of the past-due benefits Plaintiff received by

reason of the remand and favorable decision in this case. See 42 U.S.C. 406(b)(1)(A).




                                         3
Plaintiff’s attorney shall refund the attorney fees awarded under the EAJA (ECF No. 20).

See Weakley v. Bowen, 803 F.3d 575, 580 (10th Cir. 1986).

      The SSA shall pay this amount directly to Troutman & Troutman, P.C., 1350 S.

Boulder, Suite 410, Tulsa, OK 74119.

      ENTERED on November 15, 2019.




                                        4
